UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6827


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAZZMOND TERRELL HAWTHORNE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cr-00046-REP-1)


Submitted: November 19, 2021                                      Decided: January 5, 2022


Before RICHARDSON and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dazzmond Terrell Hawthorne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dazzmond Terrell Hawthorne appeals the district court’s order denying his motion

for compassionate release. We have reviewed the record and conclude that the district

court did not abuse its discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.

2021) (per curiam) (stating standard of review). Accordingly, we deny Hawthorne’s

motion for appointment of counsel and affirm the district court’s order. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2